Citation Nr: 0718522	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  96-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1995 rating decision 
that denied service connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran filed a notice of 
disagreement (NOD) in October 1995, and the RO issued a 
statement of the case (SOC) in December 1995.  The veteran 
filed a substantive appeal in June 1996.  

In January 1997, the veteran testified during a hearing 
before RO personnel; a transcript of the hearing is of 
record.  The RO continued its denial of the veteran's claim 
(as reflected in supplemental SOCs (SSOCs)) issued in August 
1997 and March 1999).

In September 1999, the Board remanded this matter to the RO 
for further development of the evidence and for due process 
development.  After completing some of the requested action, 
the RO continued its denial of the veteran's claim (as 
reflected in the December 2000 SSOC).  

In July 2001 and October 2003, the Board again remanded the 
matter on appeal to the RO for due process development and 
readjudication.  After completing the request action, the RO 
continued its denial of the veteran's claim (as reflected in 
the May 2005 SSOC), and returned the case to the Board for 
further appellate consideration.

In a March 2006 decision, the Board denied service connection 
an acquired psychiatric disorder, to include PTSD.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2007 Order, 
the Court granted a joint motion to vacate and remand (filed 
by representatives for both parties), and returned the matter 
to the Board for compliance with the instructions in the 
joint motion.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
veteran's service organization.  However, as of April 2007, 
the veteran is now represented by a private attorney; the 
veteran recognizes the change in representation.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision.

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Certain chronic diseases, such as a psychosis, which 
are manifested to a compensable degree (10 percent for a 
psychosis) shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  Notwithstanding the 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1999).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2006).  The corroboration of 
an alleged in-service stressor does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 129 
(Board interpreted corroboration requirement too narrowly by 
requiring the veteran to corroborate his actual proximity to 
and participation in rocket attacks); Suozzi, 10 Vet. App. at 
310-11 (evidence that veteran's company received heavy 
casualties during an attack, even without specific evidence 
of the veteran's presence with the company during that 
particular attack was sufficient to reopen his claim for 
service connection for PTSD).

The veteran alleges that he has PTSD due to stressful events 
that occurred during his service, to include the following: 
(1) serving as a gunner, after one year as a boatswain on the 
USS Saint Paul, firing "in combat," see, e.g., report of July 
1995 VA PTSD examination; (2) being subject to return fire 
from the enemy, see, e.g., January 1997 RO hearing testimony 
[Transcript (Tr.) p. 2]; (3) being subject to sniper fire 
from the enemy, see, e.g., January 1997 RO hearing Tr. p. 3; 
(4) learning that gunfire from his ship had inadvertently 
killed American solders (friendly fire), see, e.g., April 
1999 letter from the Philadelphia VA Medical Center (VAMC); 
(5) observing an airplane from a carrier nearly crash into 
his ship, after the airplane had been "shot down" by the 
enemy, see, e.g., June 1998 VA outpatient note and report of 
January 1998 VA PTSD examination; (6) observing the transfer 
of killed U.S. Marines (in body bags) onto his ship, see, 
e.g., report of July 1995 VA PTSD examination and April 1999 
letter from the Philadelphia VAMC; (7) occasionally observing 
his ship taking injured service personnel onboard from a 
helicopter, see June 1998 VA outpatient record; (8) being 
onboard his ship when the ship was ordered to the site of a 
U.S. airplane crash off the coast of Korea, see June 1998 VA 
outpatient record and undated (post-June 1998) stressor 
statement from the veteran; and (9) observing refueling of, 
and loading ammunition onto, his ship, see June 1998 VA 
outpatient record.  The report of the February 1995 Social 
Security Administration (SSA) examination reflects the 
veteran's allegations of having seen a "good deal of action."

In connection with this claim, the RO obtained the veteran's 
NAVPERS records from the National Personnel Records Center 
(NPRC).  A command history of the USS Saint Paul for the year 
1969 (1969 command history) supplied by the U. S. Armed 
Services Center for Research of Unit Records (CURR) (now 
known as the U. S. Army and Joint Services Records Research 
Center (JSRRC)).  The command history reflects that from July 
27, 1969 to September 16, 1969, the ship participated in 
shore bombardment, accomplished "gunfire missions," and 
served "on the gunline."  The veteran's service personnel 
records in the claims file (particularly, NAVPERS Forms 601-
4, 601-12, and 601-13) reflect that he served on board the 
USS Saint Paul during this time period.  His service 
personnel records also reflect that the veteran's decorations 
include a Vietnam Campaign Medal, a Vietnam Service Medal 
(VSM) (with one "engagement" noted), and a Meritorious Unit 
Commendation (the latter awarded July 25, 1970).  

However, the evidence of record does not clearly establish 
that the veteran engaged in combat.  For example, the VSM's 
"engagement" is dated July 12, 1969, 11 days before the 
earliest bombardment noted in the 1969 command history.  
Also, service personnel records reflect the veteran's 
advancement from a "SR" to an "SA," and his military 
occupation as a "BM0100" or boatswain.  Moreover, the 
claimed stressor of the USS Saint Paul being ordered to the 
site of a U.S. airplane crash off the coast of Korea is 
consistent with entries in the command history of the ship 
being sent on emergency sortie to Korea as a result of a 
shooting down of a Navy reconnaissance plane off the Korean 
coast, but the command history notes that this occurred in 
April 1969 -- months prior to the date that the veteran 
reported for duty onboard the ship, according to his service 
personnel records.  None of the other claimed stressful 
experiences (at least, those linked by competent medical 
evidence to a diagnosis of PTSD, see Cohen, 10 Vet. App. 128) 
have been corroborated.

As such, additional development is warranted.  In this 
regard, the Board notes that the file does not contain the 
command histories pertinent to the veteran's entire tour of 
duty aboard the USS Saint Paul.  The 1969 command history 
from the CURR that was obtained and submitted by the 
veteran's Senator was accompanied by a cover letter to the 
Senator, dated in July 1998, which indicates that additional 
searches could be conducted if the veteran submitted the 
dates of his assignment to the USS Saint Paul, as well as his 
NAVPERS Forms 601-12 and 601-13.  That letter also suggested 
that there might be additional helpful documents in the 
veteran's Official Military Personnel File (OMPF), maintained 
by NPRC.  However, it does not appear that the information 
requested by the CURR has been forwarded to enable additional 
searching.  The Board finds that the RO needs to take 
additional steps to assist the veteran in the development of 
possible evidence of claimed stressors.  

As noted, review of the veteran's claimed in-service 
stressors reveals that they have not yet been independently 
supported by the evidence of record.  As such, the RO should 
inform the veteran that he is free to submit further evidence 
that tends to show that the claimed in-service stressors took 
place.  He should be specifically informed that this evidence 
may be in the form of lay statements prepared by his former 
service colleagues.

In the joint motion, the parties agreed that the Board 
neglected to consider all potentially pertinent laws relative 
to the underlying claim, noting that the factual basis for 
proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both, pursuant 
to 38 C.F.R. § 3.307(b).  See also 38 U.S.C. §§ 1154(a)(1), 
5107(b) (West 2002).  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) recently held in 
Buchanan v. Nicholson, that nothing in the relevant 
regulatory or statutory provisions requires both medical and 
competent lay evidence; rather, competent lay evidence can be 
sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 
1331, 1332-33 (Fed. Cir. 2006).  Like in Buchanan, the Board 
placed great weight on the opinion of a psychiatric examiner 
(here, the October 2005 VA psychiatric expert) who relied on 
the absence of medical evidence in reaching an unfavorable 
conclusion concerning medical nexus, when there was favorable 
lay evidence in the record, including the veteran's own 
statements.  Id.  The Federal Circuit held that the lack of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Id. at 1336. 

In this case, the veteran has repeatedly asserted that he 
became extremely angry, scared, and nervous during his 
service aboard ship and began to drink heavily in response to 
those conditions.  The June 2003 VA examiner opined based on 
such statements that it was as likely as not that the 
underlying stressors for PTSD had to have been present during 
the veteran's active military service.  The same examiner 
also noted that it appeared from the veteran's history that 
his alcohol use also began during service and may have been 
part of the veteran's attempts to manage his symptoms.  The 
parties pointed out that the Board ignored evidence in the 
record supportive of the veteran's credibility and alleged 
that the veteran's statements were somehow an admittedly 
inaccurate factual basis for a medical opinion, without 
pointing to anything in the record that rebuts them.  In the 
joint motion, the parties gave the following examples: that a 
February 1995 SSA examiner opined that "I do believe the 
patient is a truthful informant;" that the July 1998 CURR 
response confirmed the general character of the veteran's 
service as reported by the appellant; and that an SSA 
decision found the claimant's subjective complaints 
"credible."  As a result, the parties agreed that, because 
the Board erred when it neglected to consider the veteran's 
credibility and ignored positive evidence relevant to this 
issue, remand was necessary for the Board to properly 
consider applicable law and relevant evidence pursuant to its 
statutory duty to supply an adequate statement of reasons or 
bases.

Moreover, a review of the claims file reveals that the 
veteran has been diagnosed as having PTSD on several 
occasions.  Specifically, the report of the February 1995 SSA 
examination reflects an Axis I diagnosis of, inter alia, 
PTSD, based on the veteran's report of being in Vietnam in 
1969, serving on a Navy cruiser, and "seeing a good deal of 
action."  An October 1994 VA outpatient record reflects an 
Axis I diagnosis of PTSD based on the veteran's report of 
being a Vietnam veteran of the U.S. Navy and having fired 
weapons from a gun mount.  Moreover, an April 1999 letter 
from VAMC Philadelphia reflects the statement that the 
veteran's service onboard a ship that was assigned to provide 
firepower along the coast of Vietnam, together with the 
veteran's reported in-service concerns about friendly fire 
and observation of Marines in body bags, "contributed to his 
PTSD symptoms."  (The veteran has also been diagnosed as 
having a acquired psychiatric disorders other than PTSD, 
including schizophrenia, anxiety, depression, a depressive 
disorder NOS (not otherwise specified), and an adjustment 
reaction.  See, e.g., reports of November 1998 and July 1995 
VA PTSD examinations, VA outpatient records dated February 
1996, October 1995 and October 1994, and October 1995 letter 
from the veteran's treating VA physician.

In the joint motion, the parties also noted that, when the 
evidence indicates that the veteran has a current disability 
or persistent or recurrent symptoms of disability that may be 
associated with his active service but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VA is required to provide a medical 
examination.  38 U.S.C.A. §§ 5103A(d)(2)(A-C) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006); Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  The duty of assist requires VA to 
obtain a specialized medical examination when one is 
recommended by one of its own doctors.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  If the diagnosis of 
a mental disorder does not conform to American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis."  38 C.F.R. 
§ 4.125(a) (2006) (effective Nov. 7, 1996).  

In September 2005, the Board referred this case to a VA 
medical expert for an opinion as to whether each of the 
veteran's diagnosed psychiatric disabilities had its origins 
in or was otherwise related to his military service.  In 
October 2005, a VA psychiatrist furnish an opinion.  This 
psychiatrist specified, inter alia:

In this record I did not find a single 
point where an examiner or clinician who 
actually saw the patient went through the 
DSM-IV criteria for PTSD and gave an 
opinion of whether or not the patient 
fulfilled each criterion sufficiently to 
make the diagnosis.  I found only one 
reasonable cognitive exam.  Obviously the 
database is less than excellent. . .  The 
record does not allow PTSD to be clearly 
diagnosed. . .  I cannot diagnosis PTSD 
from this large, but nonspecific record.  
He might have it but someone who knows 
him needs to sit down with DSM-IV and 
write about each criterion.

Record at 1063-64 (emphasis added).  The psychiatrist opined 
that the veteran was disabled due to a "cognitive disorder 
NOS vs. chronic undifferentiated schizophrenia" and an 
anxiety disorder.  With regard to these diagnoses, he opined 
that, "[g]iven no data or any symptoms in the time of 
service or for the year thereafter (except that he was 
intoxicated often), I cannot tell time of onset or connection 
to military.  For more data from those who knew him before 
and after service should be obtained."  Record at 1064.  
Thus, the parties pointed out that, because this opinion 
relied upon by the Board as probative to the veteran's claim 
did not conform to the DSM-IV, and given that VA did not 
return or seek clarification of the October 2005 medical 
opinion where the psychiatrist opined that additional data 
was needed and that the DSM-IV should be considered, the 
opinion provided an inadequate basis for denial of the claim.  
Therefore, the parties agreed that the claim should be 
remanded for a new examination, wherein the examiner should 
consider the DSM-IV criteria.

As the aforementioned makes clear, the current record does 
not include sufficient medical information to resolve the 
questions remaining.  See 38 U.S.C.A. § 5103A.  Accordingly 
(and consistent with comments noted in the joint motion), RO 
should arrange for the veteran to undergo VA psychiatric 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to   
report for any scheduled VA examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further any 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes in-patient and outpatient treatment 
records from the Philadelphia VA Medical Center (VAMC), dated 
up to March 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Philadelphia VAMC since March 2005, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requests for records from Federal facilities. 

Prior to readjudication of the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to provide information and/or evidence 
pertinent to the claim on appeal, explaining that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1)(West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all pertinent evidence in his 
possession, and ensure that its notice to the appellant meets 
the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-specifically, as 
regards disability ratings and effective dates-as 
appropriate.  The RO should specifically request that the 
veteran provide authorization to enable it to obtain 
treatment records from St. Joseph's Hospital from 1979 to 
1985, from the Riverside Rehabilitation for a 28-day 
rehabilitation; and from Guiffre and Misericordia Hospitals 
for detoxification (all mentioned in the February 1995 SSA 
examination report).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Philadelphia VAMC all outstanding 
pertinent records of evaluation and/or 
treatment for any psychiatric condition, 
from March 2005 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should contact the veteran and 
(a) provide him with a copy of the July 
1998 letter from the former CURR, as well 
as a complete copy of the 1969 command 
history, and (b) ask him to provide a 
comprehensive statement concerning as 
much detail and information as possible 
concerning the specifics (i.e., the who, 
what, when and where facts) of all the 
combat action and stressful events that 
he alleges he experienced while in the 
military, including (as specifically as 
possible) the date on which the airplane 
is alleged to have crashed in the 
vicinity of the USS Saint Paul.  

It is essential that his statement 
include a full, clear and understandable 
description of the events in question, 
and that it contains identifying 
information concerning any other 
individuals whom purportedly were 
involved.  The veteran must specify 
whether any of the individuals that he 
identifies were wounded or killed, 
whether he personally witnessed their 
injuries or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full names, 
ranks, and unit designations to the 
company level.  He also must provide any 
information he has concerning other units 
that were involved, or any other 
identifying detail such as the best 
estimate of the date that the alleged 
incidents occurred, and the type and 
location of the incidents, etc.  

The veteran also should submit to the RO 
any statements from former service 
comrades (preferably), or other 
individuals who can corroborate his 
claimed combat/stressful experiences in-
service.  

3.  The RO should furnish to the veteran 
and his attorney a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal.  The RO should 
specifically request that the veteran 
furnish authorization to enable VA to 
obtain all records of his psychiatric 
treatment and evaluation from the 
following non-VA providers: Riverside 
Rehabilitation; and St. Joseph's, Guiffre 
and Misericordia Hospitals.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
Also, the RO should specifically advise 
the veteran that medical evidence of a 
nexus between service and any currently 
claimed acquired psychiatric disorder is 
needed to support his claim.

The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above)-specifically, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  The RO should attempt to verify his 
reported in-service stressful experiences 
through all appropriate means, as 
indicated below.  However, if the veteran 
fails to respond or is unable or 
unwilling to provide information 
sufficient to permit a meaningful search 
for information to corroborate his 
alleged combat/in-service stressor(s), 
the claims file should clearly be 
documented to that effect, the RO should 
skip the development requested in 
paragraphs 6 through 7 and proceed with 
that requested in paragraph 8.

6.  The RO's efforts to corroborate the 
veteran's claimed combat/in-service 
stressor(s), should include, but are not 
limited to, contacting the National 
Archives and records Administration 
(NARA), the Department of the Navy - 
Naval Historical Center (NHC), and the U. 
S. Army and Joint Services Records 
Research Center (JSRRC).  In doing so, 
the RO should contact the NPRC and 
request that a complete copy of the 
veteran's OMPF.  If such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  In contacting any records 
custodian (JSRRC, NARA, NHC, or NPRC), 
the RO should submit copies of the 
veteran's DD-214N, the dates of the 
veteran's assignment to the U.S.S. St. 
Paul (July 7, 1969 to March 23, 1971), 
his NAVPERS Forms 601-4, 601-12 and 601- 
13, and any additional pertinent 
information that is provided by the 
veteran, or others acting on his behalf, 
for consideration.  In contacting the 
JSRRC, the RO should also submit copies 
of any documents from the OMPF that are 
not already mentioned above.  Copies of 
all materials obtained should be 
associated with the file.

7.  Following receipt of a response from 
the JSSRC, and/or any other contacted 
entity, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related) and/or other in-service 
stressor(s) that it has determined are 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action (referred to above) 
or alleged in-service stressor has been 
verified, then the RO should state so in 
its report and proceed with the 
development requested in paragraph 8.

8.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the veteran's response has expired, the 
RO should arrange for the veteran to 
undergo VA examination by a psychiatrist, 
at an appropriate VA medical facility.  
The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions. All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the examiner, prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.  

The examiner should clearly identify all 
current psychiatric disability(ies), to 
include a specific determination as to 
whether the individual diagnostic 
criteria of DSM-IV for PTSD are met.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

For each diagnosed psychiatric disability 
other than PTSD, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should consider and discuss the 
significance, if any, of the comments 
provided by VA examiners and 
psychiatrists in July 1995, November 
1998, June 2003, March 2005, and October 
2005, and those provided by private 
examiners in February 1995 and April 
1999.

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

9.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
light of all pertinent evidence and legal 
authority.

12.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his attorney an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



